              1 HANSON BRIDGETT LLP
                LAWRENCE M. CIRELLI, SBN 114710
              2 lcirelli@hansonbridgett.com
                SHANNON M. NESSIER, SBN 267644
              3 snessier@hansonbridgett.com
                MATTHEW J. PECK, SBN 287934
              4 mpeck@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 Attorneys for Forest River, Inc.

              8

              9                             UNITED STATES DISTRICT COURT

             10                            EASTERN DISTRICT OF CALIFORNIA

             11                                    SACRAMENTO DIVISION

             12

             13 KRISTIE SHEETS, individually and on behalf        Case No. 2:20-cv-01683-KJM-JDP
                of all others similarly situated,
             14                                                   STIPULATION AND ORDER
                                Plaintiff,                        CONTINUING STATUS CONFERENCE
             15
                         v.
             16                                                   Complaint Filed: July 10, 2020
                LIPPERT COMPONENTS, INC., A Delaware
             17 Corporation; FOREST RIVER, INC., an               Action Removed: August 21, 2020
                Indiana Corporation; and DOES 1-10,
             18
                                Defendants.
             19

             20         WHEREAS, Kristie Sheets (“Plaintiff”) originally filed this action against Defendants
             21 Lippert Components, Inc. (“Lippert”), Forest River, Inc. (“Forest River”), and Timothy DeMartini,

             22 individually and doing business as DeMartini RV Sales (“DeMartini”) in Nevada County Superior

             23 Court on July 10, 2020, which was timely removed to this Court on August 21, 2020. See Dkt. 1.

             24         WHEREAS, shortly after removal, the Court set a Status (Pretrial Scheduling) Conference
             25 (see Dkt. 2), which was scheduled for February 25, 2021 at 2:30 p.m. before Chief District Judge

             26 Mueller in Courtroom Three. See Dkt. 30.

             27         WHEREAS, following removal and on the responsive pleading deadline, Plaintiff filed a
             28 first amended complaint (“FAC”) asserting claims against Lippert and Forest River on September


17613849.1                    STIPULATION AND [PROPOSED] ORDER CONTINUING STATUS CONFERENCE
              1 25, 2019, and filed a voluntary dismissal without prejudice as to DeMartini. See Dkts. 8, 9.

              2          WHEREAS, in response to Plaintiff’s FAC, Forest River and Lippert, separately, each filed

              3 a motion to compel arbitration or, in the alternative to dismiss for failure to state a claim and to

              4 strike nationwide class allegations (together, the “Motions”). See Dkts. 15, 16.

              5          WHEREAS, the briefing on the aforementioned motions has closed, and the Court, on its

              6 own motion and pursuant to Local Rule 230(g), vacated the December 11, 2020, hearing on the

              7 Motions and deemed them submitted without oral argument. See Dkt. 28.

              8          WHEREAS, the parties are awaiting a ruling on the Motions.

              9          WHEREAS, the parties agree that the scope and nature of the issues that will need be

             10 addressed in their Rule 26(f) conference and set forth in their Joint Status Report to the Court

             11 (including, in particular, their discovery plan and proposed scheduling order), as well as the parties'

             12 respective Initial Disclosures obligations, will largely depend on the Court's ruling on the Motions.

             13          WHEREAS, in order to conserve the resources of the Court and the parties while awaiting a

             14 ruling on the Motions, the parties previously stipulated to, and this Court has entered, orders granting

             15 continuances of the Status (Pretrial Scheduling) Conference. See Dkts., 30, 32, 34, 36. The most

             16 recent order continued the Status (Pretrial Scheduling) Conference to July 8, 2021 at 2:30 pm. (Id.)

             17          WHEREAS, the parties jointly request a further continuance of the Status (Pretrial

             18 Scheduling) Conference in order to conserve the resources of the Court and the parties until such

             19 time as they have a ruling on the Motions.

             20          NOW, THEREFORE, by and through their respective counsel of record, the parties hereby

             21 stipulate and agree as follows:

             22          To conserve judicial resources and the resources of the parties while awaiting a ruling on the

             23 Motions, the Status Conference shall be continued, from Thursday, July 8, 2021 at 2:30 p.m. to

             24 Thursday, August 12, 2021 at 2:30 p.m., or a date thereafter convenient for the Court's calendar.

             25          IT IS SO STIPULATED.

             26 ///

             27 ///

             28 ///

                                                                    -2-
17613849.1                           STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
              1 DATED: June 15, 2021                              BARNES & THORNBURG LLP

              2
                                                              By: /s/ John Maley (as authorized on 6/15/2021)
              3
                                                                 JOHN MALEY
              4                                                  ERIC FISHER
                                                                 Attorney for Defendant Lippert Components, Inc.
              5

              6
                  DATED: June 15, 2021                            HANSON BRIDGETT LLP
              7
                                                              By: /s/ Shannon M. Nessier
              8
                                                                 LAWRENCE M. CIRELLI
              9                                                  SHANNON M. NESSIER
                                                                 MATTHEW J. PECK
             10                                                  Attorneys for Forest River, Inc.
             11

             12 DATED: June 15, 2021                              MCCUNE WRIGHT AREVALO LLP
             13
                                                              By: /s/ David Wright (as authorized on 6/15/2021)
             14                                                  DAVID C. WRIGHT
                                                                 Attorney for Plaintiff and Proposed Class Counsel
             15

             16

             17

             18
                                                            ATTESTATION
             19
                         All signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
             20
                  content and have authorized the filing.
             21

             22

             23

             24
                                                                         /s/ Shannon M. Nessier
             25

             26

             27

             28

                                                                  -3-
17613849.1                           STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
              1                                               ORDER

              2         The Court, having reviewed the above stipulation of the parties requesting a continuance of

              3 the scheduled status conference, hereby adopts the stipulation and orders as follows:

              4         1.      The Status (Pretrial Scheduling) Conference, currently scheduled for Thursday,

              5 July 8, 2021 at 2:30 p.m. before Judge Mueller in Courtroom Three is continued until Thursday,

              6 August 19, 2021 at 2:30 p.m.

              7        IT IS SO ORDERED.

              8 DATED: June 21, 2021.

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                 -4-
17613849.1                          STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
